Appellate Case: 22-3017     Document: 010110671028   Date Filed: 04/14/2022   Page: 1
                                                                             FILED
                                                                 United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                    Tenth Circuit

                              FOR THE TENTH CIRCUIT                     April 14, 2022
                          _________________________________
                                                                     Christopher M. Wolpert
                                                                         Clerk of Court
  GABRIEL M. ROBLES; BONNIE
  ROBLES,

        Plaintiffs - Appellants,

  v.                                                       No. 22-3017
                                              (D.C. No. 5:21-CV-04047-JAR-ADM)
  UNITED STATES OF AMERICA; LOUIS                           (D. Kan.)
  DEJOY, Postmaster General; DEREK
  SCHMIDT, Attorney General, State of
  Kansas; MICHELLE DE LA ISLA, Mayor,
  City of Topeka; LISA ROBERTSON, City
  Attorney, City of Topeka; MIKE KAGAY,
  District Attorney, Shawnee County;
  DENNIS MCDONOUGH, Secretary of
  Veterans Affairs; ABC NEWS, and local
  affiliate; NBC NEWS, and local affiliate;
  FOX NEWS, and local affiliate; CBS
  NEWS, and local affiliate; TOPEKA
  CAPITAL-JOURNAL, and parent
  company; KANSAS CITY STAR, and the
  McClatchy Company; JOHN
  WEICHMAN, Midwest Housing Equity
  Group, Herman & Kittle; PROPERTY
  MANAGEMENT COMPANY, Paradise
  Plaza; UNIVERSITY OF KANSAS
  HEALTH SYSTEM, St. Francis campus;
  SCOTT HARRIS; JEFF ADKINS; MIKE
  DUGGAN; FNU BURTON, Doctor,
  Second Chance Services; CORRIE
  WRIGHT, Shelter Plus Care; KANSAS
  AGING AND DISABILITY SERVICES;
  BRIAN D. GRIFFIN, Kansas Aging and
  Disability Services; CHRISTINA L.
  GREGG, Kansas Aging and Disability
  Services; JOSEPH H. HUNT, Kansas
  Aging and Disability Services; ROBERT
  E. KIRSCHMAN, JR., Kansas Aging and
Appellate Case: 22-3017    Document: 010110671028       Date Filed: 04/14/2022       Page: 2



  Disability Services; L. MISHA PREHEIM,
  Kansas Aging and Disability Services;
  KARA M. WESTERCAMP, Department
  of Justice, Commercial Litigation Branch,
  Civil Division; EXPERIAN, Chief
  Executive Officer; EQUIFAX, Chief
  Executive Officer; CONSUMER
  CELLULAR, Chief Executive Officer,

        Defendants - Appellees.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before MORITZ, BRISCOE, and CARSON, Circuit Judges.
                    _________________________________

       Plaintiffs Gabriel and Bonnie Robles, appearing pro se, appeal the district

 court’s dismissal of their civil complaint pursuant to 28 U.S.C. § 1915(e)(2) for

 failure to state a claim upon which relief could be granted. Exercising jurisdiction

 pursuant to 28 U.S.C. § 1291, we affirm the district court’s judgment.

                                              I

       On July 30, 2021, the Robles initiated these proceedings by filing a pro se civil

 complaint naming thirty-one defendants, including the United States, various

 government officials, television stations, newspapers, a hospital, the chief executive



       *
         After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument. This order and judgment is not binding
 precedent, except under the doctrines of law of the case, res judicata, and collateral
 estoppel. It may be cited, however, for its persuasive value consistent with
 Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
                                            2
Appellate Case: 22-3017     Document: 010110671028          Date Filed: 04/14/2022     Page: 3



 officers of three credit bureaus, and other entities and individuals. In a section of

 their complaint titled “Statement of Claim,” the Robles alleged that “[e]ach and every

 defendant . . . has and is violating the Plaintiffs [sic] Constitutional rights at will

 knowing with malice aforethought, the Courts will ignore Fed. R. Civ. P. 26(c) and

 cause the Plaintiffs undue burden and expense by preventing protection from Courts.”

 ROA at 12. No other underlying facts were alleged in the Robles’ complaint. In the

 section of their complaint titled “Relief,” the Robles asked for the “[i]mmediate

 issuance of [a] Kansas drivers [sic] license to Plaintiff Gabriel M. Robles based on

 medical emergency situation caused by defendants [sic] actions,” “$10,000,000.00 . .

 . for causing permanent disability, slander and libel against Plaintiff Gabriel M.

 Robles,” and “$9,000,000 for actual and punitive [damages] for [Plaintiff] Bonnie

 Robles.” Id. at 13. Along with their complaint, the Robles filed a motion for leave to

 proceed in forma pauperis (IFP).

          On August 10, 2021, the magistrate judge assigned to the case issued an order

 directing the Robles to “each file supplemental [financial] affidavits” in support of

 their motion for leave to proceed IFP. Id. at 17. The Robles complied with that

 order.

          On October 14, 2021, the magistrate judge issued a report and

 recommendation addressing the Robles’ motion for leave to proceed IFP. The

 magistrate judge concluded that the Robles’ supplemental financial affidavits

 demonstrated that they had sufficient “cash . . . on hand to pay the filing fee and still

 meet their monthly expenses.” Id. at 19. Consequently, the magistrate judge

                                              3
Appellate Case: 22-3017    Document: 010110671028         Date Filed: 04/14/2022     Page: 4



 “recommend[ed] that [their] motion be denied and that [they] be ordered to pay the

 required filing fee within fourteen days.” Id. The magistrate judge also

 “recommend[ed] that [the Robles] be ordered to file an amended complaint that

 complie[d] with the pleading standards set forth in” Federal Rule of Civil Procedure

 8. Id. The magistrate judge noted in support that the Robles’ original complaint

 failed to “specify what actions each defendant ha[d] taken, when those actions

 occurred, how those actions harmed [the Robles], and what particular Constitutional

 rights [the Robles] believe[d] each defendant violated.” Id. at 20. The magistrate

 judge noted that, because of these deficiencies, the “[d]efendants d[id] not have fair

 notice of the specific claims that [the Robles] assert[ed] against them.” Id.

       The Robles filed written objections to the magistrate judge’s report and

 recommendation and they opposed having to pay the required filing fee or filing an

 amended complaint.

       On January 19, 2022, the district court issued a memorandum and order

 sustaining the Robles’ objections in part and granting their motion for leave to

 proceed IFP. In doing so, the district court noted the issue was “a close call,” but it

 concluded, “based upon the information presented by [the Robles],” including their

 assertion that they tithed at least a tenth of their income, “that they ha[d] made a

 sufficient showing of inability to pay the filing fees required to prosecute this

 action.” Id. at 30. “[E]ven though” it concluded that the Robles “[we]re entitled to

 proceed IFP,” the district court concluded that “their Complaint [wa]s subject to

 dismissal” pursuant to 28 U.S.C. § 1915(e)(2) “because they fail[ed] to state a claim

                                             4
Appellate Case: 22-3017     Document: 010110671028       Date Filed: 04/14/2022     Page: 5



 upon which relief [could] be granted.” Id. at 31. More specifically, the district court

 agreed with the magistrate judge that the Robles’ complaint “fail[ed] to state a claim

 upon which relief [could] be granted” because it “d[id] not specify what actions each

 Defendant has taken, when those actions occurred, how those actions harmed [the

 Robles], and what particular constitutional rights [the Robles] believe each

 Defendant violated.” Id. at 32. The district court noted that it was thus “unable to

 infer a deprivation of federal or constitutional rights caused by the Defendants for

 [the Robles] to proceed with their purported claims.” Id. The district court therefore

 granted the Robles “leave to file an amended complaint . . . within fourteen days,”

 and it advised them that “[a]ny amended complaint should identify the alleged harm

 and the specific Defendants responsible for such harm.” Id. at 33. The district court

 also advised the Robles that their failure to file an amended complaint would “result

 in dismissal of th[e] case in its entirety.” Id.

        The Robles filed a written response objecting to the portion of the district

 court’s memorandum and order directing them to file an amended complaint. But the

 Robles otherwise made no attempt to file an amended complaint.

        On February 1, 2022, the district court issued an order dismissing the case with

 prejudice. The district court concluded that, “[e]ven generously construing the

 [Robles’] response as an attempt to amend the Complaint, [they] continue[d] to fail to

 identify the alleged harms and the specific Defendants responsible for such harms as

 required by Rule 8(a).” Id. at 40. The district court therefore ordered the case

 “dismissed with prejudice under 28 U.S.C. § 1915(e)(2)(B)(ii) for failure to state a

                                              5
Appellate Case: 22-3017     Document: 010110671028         Date Filed: 04/14/2022     Page: 6



 claim upon which relief [could] be granted.” Id. at 41. Judgment was entered in the

 case that same day.

        The Robles filed a timely notice of appeal.

                                              II

        We review de novo a district court’s dismissal of a complaint pursuant to 28

 U.S.C. § 1915(e)(2)(B)(ii) for failure to state a claim. Perkins v. Kan. Dep’t of Corr.,

 165 F.3d 803, 806 (10th Cir. 1999). To survive dismissal, “a complaint must contain

 sufficient factual matter, accepted as true, to state a claim to relief that is plausible on

 its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks

 omitted). In conducting our review, we accept well-pleaded factual allegations as

 true, view them in the light most favorable to the plaintiff, and draw all reasonable

 inferences in the plaintiff’s favor. Brooks v. Mentor Worldwide LLC, 985 F.3d 1272,

 1281 (10th Cir. 2021). We also liberally construe a pro se plaintiff’s complaint. See

 Garrett v. Selby Connor Maddux & Janer, 425 F.3d 836, 840 (10th Cir. 2005). But

 we “cannot take on the responsibility of serving as the [pro se] litigant’s attorney in

 constructing arguments and searching the record.” Id. (internal quotation marks

 omitted).

        The Robles argue in their appellate brief that “the district court blocked

 proceedings and used technical rules, insults, and theft by swindle by waiting for

 Groundhog day to rule, not returning filing fee, and concluding [that their] statements

 were ‘spurious’ based on personal bias!” Aplt. Br. at 2. The Robles in turn argue

 that “[e]very judge, lawyer, and defendant involved in every case [they] have

                                              6
Appellate Case: 22-3017    Document: 010110671028         Date Filed: 04/14/2022        Page: 7



 presented for trial is guilty of a felony act as cited in 18 U.S.C. §241 [sic] & §242

 [sic], and under criminal & civil RICO statutes.” Id. at 3. The Robles also argue that

 “[d]ue to the [district] court[’s] own self-serving bias and greed,” it “denied the

 [Robles] their day in court to present evidence to a jury of their peers.” Id. at 4.

 Ultimately, the Robles ask this court to “issue judgment in [their] favor . . . as

 requested.” Id.

       We reject the Robles’ arguments. As the district court correctly noted, the

 Robles’ complaint fails to allege what actions each of the named defendants took that

 allegedly violated the Robles’ constitutional rights or otherwise harmed the Robles.

 In short, the Robles’ complaint fails to satisfy the pleading standards for a complaint

 that are outlined in Federal Rule of Civil Procedure 8(a). And, although the district

 court afforded the Robles an opportunity to amend their complaint and correct the

 deficiencies, the Robles refused to do so. Consequently, we conclude that the district

 court did not err in dismissing the Robles’ complaint.

                                            III

       The judgment of the district court is AFFIRMED.


                                              Entered for the Court


                                              Mary Beck Briscoe
                                              Circuit Judge




                                             7